Citation Nr: 1739105	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include exposure to herbicide exposure.

2. Entitlement to an initial rating in excess of 30 percent prior to April 17, 2012, and in excess of 70 percent thereafter for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and wife



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

These matters come before the Board of Veteran's Appeals (Board) from the November 2011 and June 2012 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in November 2016 via videoconference; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have been exposed to herbicide agents in service.  The Veteran's prostate cancer is presumptively related to in-service herbicide agent exposure.

2. Throughout the appeals period, the Veteran's service-connected PTSD has been manifested by depressed mood, difficulty adapting to stressful circumstances, mild memory loss, anxiety, hypervigilance, and chronic sleep impairment with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood throughout the entire claims period.



CONCLUSIONS OF LAW

1. The criteria for presumptive service connection for entitlement to service connection for prostate cancer, to include exposure to herbicide exposure have been met.  

2. The criteria for an initial rating of 70 percent, and no higher, prior to April 17, 2012, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for an increased in excess of rating 70 percent, from April 17, 2012, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for prostate cancer, to include exposure to herbicide exposure

The Veteran contends that he was exposed to herbicides while assigned to the USS Tripoli and USS Odgens, which resulted in him having prostate cancer.

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The question for the Board is whether the Veteran was presumptively exposed to herbicide agents in service.

The Board resolves reasonable doubt to find that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during that service.  

In January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" and "blue waters" of the Republic of Vietnam. This list was most recently updated on July 28, 2017. The Veteran's ships (USS Tripoli and USS Odgens) are among those listed as operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore. The list notes the USS Tripoli operated as troop transport with helicopters and smaller vessels transporting troops on and off shore intermittently from May 1967 to December 1973. The list also notes the USS Odgens made numerous dockings at Da Nang to transport troops and supplies with crew members going ashore from February 1966 to March 1973.The Board notes that STRs reflect that the Veteran was assigned to the USS Tripoli and USS Odgens during March 1970 and May 1970. The Compensation and Pension Bulletin explained that any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft. Here, the claims folder contains statements from the Veteran asserting that he went ashore while assigned to USS Tripoli. As the competent credible evidence reflects that the Veteran served on the ground or in the inland waterways, it is presumed that he had exposure to Agent Orange.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including prostate cancer, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The claims folder reflects that the Veteran's prostate cancer was diagnosed in January 2012. Medical records reflect the Veteran with a malignancy notification in regard to the needle biopsy confirming his prostate cancer, making the condition compensably disabling under the criteria contained in Diagnostic Code 7913. 38 C.F.R. § 4.119; see January 2012 VA pathology report. As such, service connection is warranted for prostate cancer on a presumptive basis.

Entitlement to an initial rating in excess of 30 percent prior to April 17, 2012, and in excess of 70 percent thereafter.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for PTSD (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2016). 

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A March 2011 VA examination report reflects the Veteran with anxiety, depressed mood, panic attacks occurring weekly, chronic sleep impairment, mild memory loss, and hypervigilance. The examination report further noted the Veteran with no delusions, no hallucinations, and no obsessive compulsive behavior. The examiner concluded the Veteran's psychiatric condition was fair.

An April 2012 VA examination reflects that the Veteran experiences chronic sleep impairment, irritability, difficulty concentrating, anxiety, suspiciousness, panic attacks occurring weekly, near continuous panic or depression, mild memory loss, difficulty in establishing and maintaining effectively work and social relationships, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations. The examinations notes the Veteran with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

In a November 6, 2013 letter, the Veteran's treating VA psychiatrist, Dr. Iglewicz, concluded that the Veteran is totally disabled due to his PTSD symptoms. Dr. Iglewicz noted the Veteran symptoms of avoidance, chronic sleep impairment, irritability, hypervigilance, and survivor's guilt. Dr. Iglewicz noted that the Veteran tends to isolate himself from others and has placed weapons throughout his home for protection.

A November 2013 VA examination reflects that the Veteran experiences chronic sleep impairment, irritability, difficulty concentrating, exaggerated response, suspiciousness, depressed mood, mild memory loss, difficulty in establishing and maintaining effectively work and social relationships, disturbances in mood, and difficulty in adapting to stressful circumstances. The examination noted the Veteran with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

Based on the above, the Board finds that throughout the pendency of this appeal, an evaluation of 70 percent, and no higher, is warranted for the Veteran's PTSD. The medical examinations reflect the Veteran with consistent symptoms of panic attacks, depression, anxiety, hypervigilance, chronic sleep impairment, disturbed mood, suspiciousness, and mild memory loss among others. However, the claims folder does not reflect the Veteran with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or persistent danger of hurting self or others. As such, an evaluation of 100 percent disabling, for PTSD is not warranted. 

The Board notes the April 2012 VA examination which noted the Veteran with persistent delusions or hallucinations; however, in previous and subsequent examinations the Veteran denied such symptoms. Additionally, the medical evidence does not reflect that that the Veteran has a total occupational and social impairment. While the Veteran does isolate himself, he has maintained his marriage to his wife for over 40 years. Further, the Veteran retired after 4 decades at the same company. (See November 2013 VA medical examination).  The medical evidence clearly reflects that the Veteran's PTSD symptoms cause an occupational and social impairment; but the evidence does not reflect a total impairment. Thus, the evidence is against a finding that a 100 percent disabling evaluation is warranted for the Veteran's PTSD.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

 Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Board notes that the Veteran is currently in receipt of TDIU, effective July 11, 2013, the date of the claim of TDIU, for his service-connected PTSD. The Veteran did not appeal the effective date for TDIU within one year of the rating decision; therefore, the decision became final. 38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. 

 § 3.104 (2015). As the Veteran is in receipt of TDIU, the February 2014 rating decision has become final, and the first evidence of record of unemployability is the July 11, 2013claim for TDIU, the Board finds that issue of entitlement to TDIU is not raised by the record.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure is granted.

Entitlement to an initial rating of 70 percent prior to April 17, 2012, subject to the laws and regulations governing payment of monetary benefits, is granted.

Entitlement to an increased rating in excess of 70 percent from to April 17, 2012, is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


